DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 30 March 2020.
Claims 1-20 are pending. Claims 1, 11, and 20 are independent claims.

Drawings
The examiner accepts the drawings filed 30 March 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farivar et al. (US 10474416, patented 12 November 2019, hereafter Farivar).

identifying a user’s interactions with a first user interface of a plurality of user interfaces of an application at a first user device of a plurality of user devices (column 3, line 15- column 4, line 3)
converting the identified user’s interactions with the first user interface of the application into equivalent user interactions with a second user interface of the plurality of user interfaces of the application based at least in part on a configuration of the second user interface of the application at a second user device of the plurality of user devices (column 3, line 36- column 4, line 27)
implementing the equivalent user interactions with the second user interface of the application at the second user device, wherein the configuration of the second user interface of the application at the second user device and a configuration of the first user interface of the application at the first user device are different (column 3, line 15- column 4, line 3: Here, a collaborative environment is disclosed. The first user interface is a shared screen with a second user device. A mapping between the elements of the first interface and the second interface is maintained. This allows for the interactions received in the first interface to be translated and replayed on a second user interface to implement the equivalent interaction at the second device).
As per dependent claim 6, Farivar discloses the method further comprising:
identifying actions of the application at the first user device, wherein the actions of the application include one or both of application security checks or client-side validations (column 4, lines 28-51)
transmitting the identified actions of the application at the first user device to a server in communication with the first user device and the second user device (column 12, lines 47-57)
converting the identified actions of the application at the first user device into equivalent actions of the application at the second user device (column 3, line 15- column 4, line 3)
performing, on behalf of the application at the second user device, the converted equivalent actions of the application at the second user device (column 3, line 15- column 4, line 3)
As per dependent claim 7, Farivar discloses the method further comprising:
establishing a direct communication connection between the first user device and the second user device (column 4, line 28-51)
transmitting, from the first user device to the second user device, one of the identified user’s interactions with the first user interface of the application of the equivalent user interactions with the second user interface of the application (column 4, lines 28-51)
As per dependent claim 8, Farivar discloses wherein establishing the direct communication connection between the first user device and the second user device comprises one or manually configuring parameters of the direct communication connection between the first user device and the second user device or dynamically discovering the parameters of the direct communication connection between the first user device and the second user device (column 4, lines 28-51).
As per dependent claim 9, Farivar discloses wherein establishing the direct communication connection between the first user device and the second user device comprises establishing the direct communication connection between the first user device and the second user device via a server in communication with the first user device and the second user device (column 12, lines 47-57).
As per dependent claim 10, Farivar discloses transmitting data from the server to the second user device, wherein the data is associated with one or more of the first user device, the second user device ,the application, actions of the application at the first user device, the user interactions with the first user interface of the application at the first user device, the identified user’s interactions with the first user interface of the application at the first user device, or the equivalent user interactions with the second user interface of the application at the second user device (column 12, lines 47-57).
	With respect to independent claim 11, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Farivar discloses a processor (Figure 3, item 320) and a memory coupled to the processor (Figure 3, item 330).
	With respect to claims 16-19, the applicant discloses the limitations substantially similar to those in claims 6-9, respectively. Claims 16-19 are similarly rejected.
	With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 1. Claim 20 is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farivar and further in view of Barak et al. (US 2018/0234545, published 16 August 2018, Barak).
As per dependent claim 2, Farivar discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Farivar discloses identifying the user’s interactions with the first user interface of the application, the user’s interactions with the first user interface of the application, and wherein implementing the equivalent user interactions with the second user interface of the application comprises implementing the equivalent user interactions with the second user interface of the application (column 3, line 15- column 4, line 3).
Farivar fails to specifically disclose the use of extensions. However, Barak discloses use of a browser extension to provide assisted communication (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barak with Farivar, with a reasonable expectation of success, as it would have provided a means for implementing assisted browsing between browsers. This would have provided the ability to assist a user in displaying contents within a browser.
As per dependent claim 3, Farivar and Barak disclose the limitations similar to those in claim 2. Barak discloses wherein each of the first and the second extension comprise an extension injected into a browser by a server or a browser extension (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barak with Farivar, with a reasonable expectation of success, as it would have provided a means for implementing assisted browsing between browsers. This would have provided the ability to assist a user in displaying contents within a browser.
As per dependent claim 4, Farivar and Barak disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Farivar discloses transmitting one of the identified user interactions with the first user interface of the application or the equivalent user interactions with the second user interface of the application (column 3, line 15- column 4, line 3).
As per dependent claim 5, Farivar and Barak disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Farivar discloses wherein transmitting the one of the identified user’s interactions with the first user interface of the application or the equivalent user interactions with the second user interface of the application comprises transmitting the one of the identified user’s interactions with the first user interface of the application or the equivalent user interactions with the second user interface of the application via a server in communication with the first user device and the second user device (column 4, lines 28-51).
With respect to claims 12-15, the applicant discloses the limitations substantially similar to those in claims 2-5, respectively. Claims 12-15 are similarly rejected.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144